PER CURIAM.*
Calvin Reed appeals his conviction for being a felon in possession of a firearm and ammunition. He asserts that the evidence was insufficient to support the finding that he possessed the contraband. After reviewing the record and the arguments of counsel, we hold that a rational trier of fact could have found that the evidence established the essential elements of the offense beyond a reasonable doubt. United States v. DeLeon, 170 F.3d 494, 496 (5th Cir.1999).
Reed also asserts that his trial counsel rendered ineffective assistance for failing to object to the hearsay testimony of Agent Charles Sedberry and for failing to object to Sedberry’s characterization of the house in which the contraband items were found as Reed’s residence. This court “undertake[s] to resolve claims of inadequate representation on direct appeal only in rare cases where the record allow[s] [the court] to evaluate fairly the merits of the claim.” United States v. Higdon, 832 F.2d 312, 314 (5th Cir.1987). This is not one of those rare cases.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.